Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Prior Art of record, Hoeop et al (US. 2011/0239239) and Klaus D. et al (US. 2002/0047363) neither disclose nor suggest a spindle motor having a structural including combination limitations of a rotating part configured to rotate about a central axis extending in an axial direction; a base member including an inner surface and an outer surface, the base member extending in a radial direction orthogonal to the axial direction and being configured to support the rotating part on an inner surface side; a connector to which a component disposed on the inner surface side of the base member is electrically connected; and a connector accommodating recess formed on the outer surface of the base member, wherein the connector accommodating recess includes a bottom surface extending in the radial direction, and an annular wall surface extending in the axial direction from an outer periphery of the bottom surface to the outer surface, a through-hole is formed in the axial .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN T CAO whose telephone number is (571)272-7569.  The examiner can normally be reached on Flex 8hrs/day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALLEN T CAO/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        

/A.T.C/Primary Examiner, Art Unit 2688